DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 10 recites “light-emitting” which is inconsistent with the rest of the claims and specification where the “-“ is omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 lines 1 & 2 recite the limitations “the safety belt” and “the area of a vehicle” however these limitations lack antecedent basis. Amending the claim to recite –a safety belt in an area of a vehicle— would overcome this rejection. 
Regarding claim 1 lines 10-11 recite the limitation “the seat of the driver and of each passenger” lacks antecedent basis. Amending the claim to replace “the” with –a—would overcome this rejection. 

Regarding claim 1 it is unclear which infrared light emitting diodes are associated with the pulse generators, i.e. every roof light emitting diode is associated with one pulse generator and none of the seat light emitting diodes are or if one and only  of a plurality of seat light emitting diodes is connected to several pulse generators. Amending the claims to precisely recite the connections would overcome this rejection. 
Regarding claim 1 line 23 recites the limitation “the one or more operating circuits”, this limitation lacks antecedent basis. Amending the claim to omit the word “the” or to change “operating circuits” to –electronic circuits— as recited above would both overcome this rejection. 
Regarding claim 3 the limitation “the starting position” lacks antecedent basis. Amending the claim to replace “the” with –a—would overcome this rejection. 
Regarding claim 4 the recited limitation “conveniently” is indefinite. Amending the claim to omit the word “conveniently” would overcome this rejection. 
Regarding claim 4 the recited limitation “the corresponding pectoral strap” lacks antecedent basis. Amending the claims to replace “the” with –a— would overcome this rejection. 
Claims 5 & 6 recite the limitation “the seats of companions or passengers” however this limitation lacks antecedent basis. Amending the claims to recite “the seats of the passengers” would overcome this rejection. 
Regarding claims 1, 8, & 9 the recited limitation “Darlington pair type” is indefinite. Amending the claim to omit the word “type” would overcome this rejection. 
Regarding claim 10 the limitation “the timer” lacks antecedent basis. Amending the claim to replace “the” with –a—would overcome this rejection. 

All claims will be examined as best understood, and applicant should thoroughly check the claims to ensure that they comply with 35 U.S.C. 112(b). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 13, & 16 are rejected under under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claims 7, 13, & 16, the limitation “rest on the chest of the passenger” is directed to a human organism. 
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 1 no prior art made of record teaches an electronic circuit device for constantly monitoring the correct use of a safety belt comprising one or more light emitting diodes, one or more pulse generators, one or more infrared light receiving diodes, one or more electronic circuits consisting of steps 1 & 2, and an audible or luminous alarm. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach seatbelt safety systems of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616